Status
This instant application No. 14/521091 has claims 1-23 pending and is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of assessing system adaptability, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 6, and 11 in this case recite the following steps: 
generating, by a computer, individuals of a current generation with an individual selected in a previous generation as a parent individual by using an algorithm that obtains an optimal solution while evolving a plurality of individuals for each generation;
evaluating each individual of the current generation by using a predetermined evaluation function;
calculating a constraint condition value of the current generation based on a constraint condition value of the previous generation and a constraint condition provisional value which is achieved by more than half of the individuals of the current generation;
determining whether a result of the evaluation for each individual of the current generation satisfies the constraint condition value of the current generation;
determining a predetermined offset based on an attribute of each individual, which is generated by a mutation generating process of generating a mutation, among individuals having the evaluation results satisfying the constraint condition value of the current generation; and
adding the predetermined offset to a random number used to generate each individual of a next generation by the mutation generating process.

The claims recite mathematical formulas and relationships for assessing system adaptability similar to the method of updating alarm limits found in Parker v. Flook, 437 U.S. 584 (1978) which the courts have considered to fall within the “abstract idea” judicial exception beyond the scope of §101. Thus, assessing system adaptability is an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer 

Dependent claims 2 – 5, 7 – 10, and 12 – 15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) do not disclose any additional elements that represent significantly more than the abstract idea. 
Claims 2, 7, and 12 discloses “wherein attribute is a sign of the random number added to each individual in the mutation generating process” which is part of the abstract idea (mental process). 
Claims 3, 8, and 13 discloses “storing the sign of the random number corresponding to each individual generated by the mutation generating process among the individuals of the current generation in a memory, and determining the predetermined offset by referring to the sign stored in the memory” which is part of the abstract idea (mental process). 
Claims 4, 9, and 14 discloses “calculating a first proportion and a second proportion, the first proportion being a proportion of individuals satisfying the constraint condition value of the current generation among individuals with a positive sign stored in the memory, the second proportion being a proportion of individuals satisfying the constraint condition value of the current generation among individuals with a negative sign stored in the memory; determining the predetermined offset as an offset having a positive offset amount when the first proportion is larger than the second proportion; and determining the predetermined offset as an offset having a negative offset amount when the second proportion is larger than the first proportion” which is part of the abstract idea (mental process). 
Claims 5, 10, and 15 discloses “determining an offset amount of the predetermined offset in accordance with a difference between the first proportion and the second proportion” which is part of the abstract idea (mental process). 
Claims 2 – 5, 7 – 10, and 12 – 15 do not integrate the abstract idea into a practical application because the dependent claims merely use a generic computer to perform steps that a person can perform mentally, as discussed above. Furthermore, the dependent claims merely recite further details of the abstract idea and does not recite any additional elements that represent significantly more than the abstract idea. Therefore, dependent claims 2 – 5, 7 – 10, and 12 – 15  when analyzed as a whole are held to be patent ineligible under 35 U.S.C. § 101 as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6 – 8, and 11 - 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2012/0196261).
As to claims 1, 6, and 11, Kim et al teaches an optimization calculation method, comprising:
generating, by a computer, individuals of a current generation with an individual selected in a previous generation as a parent individual by using an algorithm that obtains an optimal solution while evolving a plurality of individuals for each generation (paragraph [0175]...the estimate is optimal in the sense that it minimizes the error between the estimate of the signal state and the actual signal state in a least squares sense, given the observation information ;l paragraph [0177]...the optimal  action strategy may create an individualized remedial solution by compiling for the user a set of interactive practice problems with full detailed solutions with starting with difficulty level 2 and 3);
evaluating each individual of the current generation by using a predetermined evaluation function (paragraph [01115]...in order to generate one or more learning tools which satisfy a plurality of characteristics of a requested distribution of desired characteristics a fitness function may be used to compare the characteristics of the requested learning tool with the distribution of desired characteristics);
calculating a constraint condition value of the current generation based on a constraint condition value of the previous generation and a constraint condition provisional value which is achieved by more than half of the individuals of the current generation (paragraph [0180]... Filtering can essentially perform three main functions: detection, tracking and prediction. Each function is based on the conditional distributions calculated by the filter. A filtering solution typically can perform all of these tasks, although it usually does not need to perform all these tasks at the same point in time. For example, a filter typically detects a signal before it attempts to track it);
determining whether a result of the evaluation for each individual of the current generation satisfies the constraint condition value of the current generation (paragraph [0126]...the scoring function =may be used to encourage spread and encourage expected results, for example, by penalizing for a particular characteristic zero values in .alpha..sub.F(R.sup.r) for a candidate resource R.sup.r when RQ.sup.rq defined ideals with non-zero weight on the same characteristic);
determining a predetermined offset based on an attribute of each individual, which is generated by a mutation generating process of generating a mutation, among individuals having the evaluation results satisfying the constraint condition value of the current generation (paragraph [0077]... In an embodiment, we may further wish to add the flexibility for a user to described time in offsets from segment k - 1's end time. 14 .alpha..sub.14(R.sup.r, k) .di-elect cons. , where Due Date & Time: It is intended that the kth 0 .ltoreq. k .ltoreq. |.alpha..sub.0(R.sup.r)|. segment of this resource R.sup.r will be due at time Due Date & Time .alpha..sub.14(R.sup.r, k) for user or user group .alpha..sub.12(R.sup.r). Due date and time is the latest date and time in which resource R.sup.r can be consumed by a user .alpha..sub.12(R.sup.r). In another embodiment, we may wish to store in addition or in lieu of date/time the offsets from segment k - 1's start time. In an embodiment, we may further wish to add the flexibility for a user to described time in offsets from segment k - 1's end time. 15 .alpha..sub.15(R.sup.r) .di-elect cons.); and
adding the predetermined offset to a random number used to generate each individual of a next generation by the mutation generating process (paragraph [0470]... . This process enables the user to add a constraint where the algorithm will restrict itself to how many random subsets it can allot for threshold comparison).

paragraph [0170]...the change of the learner's state over time (or the learner's state's evolution) typically contains some sort of random dynamics. This randomness is usually included in the model to handle the uncertainty concerning what development (observable or not) might occur next, due to imperfect knowledge).

Claims 3, 8, and 13, Kim et al teaches the optimization calculation method, further comprising: storing the sign of the random number corresponding to each individual generated by the mutation generating process among the individuals of the current generation in a memory, and determining the predetermined offset by referring to the sign stored in the memory (paragraph [0473]...the methods described in this patent document may be carried out on any type of processor or computer system and may be stored on a computer program product comprising a non-transitive computer readable medium having encoded thereon computer executable instructions for implementing any of the methods described).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/           Primary Examiner, Art Unit 2128